DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II, claims 13-20, in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that withdrawn claims, 1-12, are the same as the elected claims.  This is not found persuasive because claims 1-12 are require an external interface. For example, see Applicant’s figure 3, element 223. However, the elected claims 13-20 do not require the external interface, see Applicant’s figure 2. Thus, the requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  02/28/2019, 12/16/2019, 02/25/2020, 06/25/2020,  08/20/20 11/09/2020  are  acknowledged by the examiner.
Claim Objections
Claim 18 is  objected to because of the following informalities: 
Claim 18 recites “the second communication “in line 7.  There is insufficient antecedent basis for  underlined imitation in the claim. It should be written as “a second communication”. Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lin et al. (US 2015/0214748), hereinafter Lin.

As to claims 13 and 20, Lin discloses in figures 2-4, a device to be charged [see figure 2B, re-produced below], comprising:

    PNG
    media_image1.png
    492
    811
    media_image1.png
    Greyscale


 a battery [battery (220B); see ¶0017]; 
a wireless reception circuit [receiver (3101); see also ¶0018] , configured to receive an electromagnetic signal from a wireless charging device [wireless charging device (305B); ¶0018] and convert the electromagnetic signal into an output voltage and an output current of the wireless reception circuit [noted that AC/DC power received by the charging device and transmitted to the recharge battery (305B) via the rectifier device (3104); see ¶0018]; a first charging channel [the path used to charge the battery can be considered as a first charging channel/path] , through which the output voltage and the output current of the wireless reception circuit are received and provided to the battery for charging [charging is provided to the battery via a first charging channel /path; see the above figure]  a detecting circuit [power conditioning (325B) detects voltage/current/power of the battery and transmits to the transmitter device via the communication device (3105): see also ¶0019] configured to detect at least one of the output voltage and the output current of the wireless reception circuit [¶0019]; and 
 a communication control circuit [communication device (3105); see also figure above and ¶0019], configured to conduct wireless communication with the wireless charging device according to at least one of the output voltage and the output current of the wireless reception circuit detected by the detecting circuit, whereby the wireless charging device adjusts transmission power thereof, to make at least one of the output voltage and the output current of the wireless reception circuit match a present charging stage of the battery [noted that the rechargeable device detects battery voltage/current/ power by the detection device (325B) and transmitted to the transmitter device (305B) via the communication device (3105). The transmitter device (305B) receives the battery parameters  and adjusts the charging voltage and current based on the received battery parameters; see ¶0019].
	As to claim 14, Lin discloses in figure 3B,  wherein the communication control circuit configured to conduct the wireless communication with the wireless charging device is configured to: send adjustment information to the wireless charging device, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage and an output current of a power supply device [noted that the rechargeable device detects battery voltage/current/ power by the detection device (325B) and transmitted to the transmitter device (305B) via the communication device (3105). The transmitter device (305B) receives the battery parameters and adjusts the charging voltage and current based on the received battery parameters; see ¶0019].

As to claim 15, Lin discloses in figure 3B,  wherein the communication control circuit is further configured to send state information of the battery to the wireless charging device, whereby the wireless charging device adjusts the transmission power of the wireless transmission circuit according to the state information of the battery [battery voltage/current/power information transmitted to the transmitter from the receiver device ; see ¶0019] , wherein the state information of the battery is indicative of present power and/or present voltage of the battery of the device to be charged [ noted that the rechargeable device detects battery voltage/current/ power by the detection device (325B) and transmitted to the transmitter device (305B) via the communication device (3105). The transmitter device (305B) receives the battery parameters and adjusts the charging voltage and current based on the received battery parameters; see ¶0019].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Fan et al. (US 2018/0115179), hereinafter Fan.
            As to claim 16,  Lin discloses in figure 3B (as shown above), wherein the device to be charged further comprises a charging channel provided with a conversion circuit [conversation circuit (315B); see ¶0019], and the conversion circuit is configured to receive and convert the output current of the wireless reception circuit and charge the battery according to the output current converted [see ¶0019].
                However, Lin does not disclose explicitly, a second charging channel; and the communication control circuit is further configured to control switching between the first charging channel and the second charging channel.
          Fan discloses in figure a second charging channel [plural charging paths/channels  (101,102,103); ¶0024] ; and the communication control circuit  [switching control circuit ] is further configured to control switching between the first charging channel and the second charging channel [noted that the control switch circuit controls the charging paths ; see ¶0024].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use plural charging paths or charging charnels  in Lin’s apparatus as taught by Fan in order to optimize the charging performance. 
           As to claim 17, Fan discloses in figure 1, wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel according to at least one of: handshake communication with the wireless and temperature of the battery; wherein the communication control circuit is further configured to control the first charging channel to work when the handshake communication succeeds, or control the second charging channel to work when the handshake communication fails [Fan discloses one of the required option, temperature. The charging path is selected according to the temperature of the battery; ¶0025].
            As to claim 19, Fan discloses in figure 1, wherein the wireless charging device is operable in a first wireless charging mode or in a second wireless charging mode, charging speed of the wireless charging device charging the device to be charged in the first wireless charging mode is higher than charging speed of the wireless charging device charging the device to be charged in the second wireless charging mode [noted that Fan discloses plural charging modes wherein the wireless mode has higher charging speed; see ¶0080] .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of  Green et al. (US 2016/0049825), hereinafter Green, 
As to claim 18, Lin discloses all of the claim limitations except, wherein the output current of the wireless reception circuit is a pulsating DC; the detecting circuit comprises a sample-and-hold circuit, and the sample-and-hold circuit is configured to sample the pulsating DC when the sample-and-hold circuit is in a sample state and hold a peak current of the pulsating DC when the sample-and-hold circuit is in a hold state; and the second communication control circuit is further configured to determine whether the sample-and-hold circuit is in the hold state and obtain the peak current of the pulsating DC held by the sample-and-hold circuit based on a determination that the sample-and-hold circuit is in the hold state.
Green discloses in figure 4,  wherein the output current of the wireless reception circuit is a pulsating DC [pulsing signal]; the detecting circuit comprises a sample-and-hold circuit 
.         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to and hold and sample circuit in Lin’s apparatus as taught by Green so efficiently transmit power to a rechargeable  device and to reduce power consumption in wireless charging system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
              Okamoto (US Pub. No.:2016/0355095) discloses in figure 2, wireless power supply system comprises ;-power transmitter (10); power receiver (40) voltage and current detection means controller (50); and communication devices (51 and 34).

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859